          Case 2:20-cv-00966-NR Document 90 Filed 07/14/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT, INC., :
et. al.                              :
                                     :
        Plaintiff,                   :
                                     :                      Civil Action No. 2:20-cv-966
        v.                           :
                                     :                      Electronically Filed
CLARION COUNTY BOARD OF              :
ELECTIONS, et. al.,                  :
        Defendant.                   :
                                     :

                                NOTICE OF APPEARANCE

       Please enter the appearance of Christopher P. Gabriel, Esquire, and the law firm of Cafardi

Ferguson Wyrick Weis + Gabriel llc on behalf of Defendant, Clarion County Board of Elections.




                                            Cafardi Ferguson Wyrick Weis + Gabriel llc


Date: July 14, 2020                         By: /s/ Christopher P. Gabriel _______________
                                                Christopher P. Gabriel
                                                Pa. I.D. No 92975

                                                 2605 Nicholson Road
                                                 Suite 2201
                                                 Sewickley, PA 15143
                                                 Tel: (412) 515-8900
                                                 Fax: (412) 515-8901
                                                 cgabriel@cfwwg.com
                                                 Counsel for Defendant, Fayette County
         Case 2:20-cv-00966-NR Document 90 Filed 07/14/20 Page 2 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that on July 14, 2020, a true and correct copy of the foregoing Notice of

Appearance was served upon the parties via CM/ECF system:




                                                  /s/ Christopher P. Gabriel_____________
                                                  Christopher P. Gabriel
          Case 2:20-cv-00966-NR Document 90 Filed 07/14/20 Page 3 of 3




                            CERTIFICATE OF COMPLIANCE

       The undersigned hereby certifies that this filing complies with the provisions of the Public

Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and

Trial Courts that requires filing confidential information and documents differently than non-

confidential information and documents.



Date: July 14, 2020                          /s/ Christopher P. Gabriel
                                             Christopher P. Gabriel
